DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 02/19/2021, has been received, entered and made of record. Currently, claims 1-13 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Patent Laid-Open No. H07- 228413 on page(s) 1 of the specification.
Reference Japanese Patent Laid-Open No. H07- 228413 is a general background reference(s) covering a post processing apparatus which includes a tray to stack a recording sheet discharged by a discharge roller and which lifts and lowers the tray depending on a height of the recording sheet stacked on the tray.

Double Patenting
Claims 1-9 and 11-13 of this application is patentably indistinct from claims 1 and 3-15 of Application No.16/950,112. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of copending Application No.16/950,112 in view of Kidoh US 2014/0312559 A1. 
     Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims are to be found in the copending Application claims. The difference between the instant application claims and the copending Application claims lies in the fact that the copending Application claims include many more elements and is thus much more specific. Since instant application claims are anticipated by claims of the copending Application, they are not patentably distinct from claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending Application No. 16/950,112
Instant Application No. 17/179,581
5. (Currently Amended), A sheet discharging apparatus comprising: 
a first discharge unit and a second discharge unit configured to discharge a sheet respectively; 
a first stacking unit on which the sheet discharged by the first discharge unit is to be stacked; 
a second stacking unit, disposed below the first stacking unit, on which the sheet discharged by the second discharge unit is to be stacked; 
a lifting unit configured to lift and lower the first and second stacking units; and 
a control unit configured to perform a separation process of moving at least one of the first and second stacking units so as to increase a distance between the first and second stacking units in a vertical direction in a case where a matter has come into contact with a lower surface of the first stacking unit, 


a first discharge unit and a second discharge unit configured to discharge a sheet respectively; 
a first stacking unit configured to stack the sheet discharged by the first discharge unit; 
a second stacking unit disposed below the first stacking unit, and configured to stack the sheet discharged by the second discharge unit; 
a lifting unit configured to lift and lower the first and second stacking units; and 
a control unit configured to perform a separation process of moving at least one of the first and second stacking units so as to increase a distance between the first and second stacking units in a vertical direction in a case where a matter has come into contact with a lower surface of the first stacking unit and a and the lower surface of the first stacking unit is smaller than a threshold value.

2. The sheet discharging apparatus according to claim 1, wherein, in the separation process, the control unit is configured to perform a first ascending process of lifting the first stacking unit until the sheet stacked on the second stacking unit is separated from the lower surface of the first stacking unit in a case 




4. The sheet discharging apparatus according to claim 3, wherein, after the second stacking unit has reached the lower position by the first descending process, the control unit is configured to move the second stacking unit to the upper position.
5. (Currently Amended),… wherein, in the separation process, the control unit is configured to a second ascending process of lifting the first stacking unit by a predetermined distance in a case where the first discharge unit is in a non-discharge state of being not in the discharge state.
5. The sheet discharging apparatus according to claim 1, wherein, in the separation process, the control unit is configured to perform a second ascending process of lifting the first stacking unit by a predetermined distance in a case where the first discharge unit is in a non-discharge state of being not the discharge state.
8. (Original) The sheet discharging apparatus according to claim 5, wherein the second stacking unit is configured to ascend and descend between an upper position and a lower position which is 


7. The sheet discharging apparatus according to claim 6, wherein, after the second stacking unit has reached the lower position by the second descending process, the control unit is configured to move the second stacking unit to the upper position and move the first stacking unit to a position prior to an execution of the second ascending process.
11. (Original) The sheet discharging apparatus according to claim 1, further 


9. The sheet discharging apparatus according to claim 1, wherein the matter comprises the sheet stacked on the second stacking unit.
13. (Original) A sheet processing apparatus comprising: the sheet discharging apparatus according to claim 1; and a sheet processing unit configured to process the sheet discharged by the sheet discharging apparatus.
11. A sheet processing apparatus comprising: the sheet discharging apparatus according to claim 1; and a sheet processing unit configured to process the sheet discharged by the sheet discharging apparatus.

12. The sheet processing apparatus according to claim 11, further comprising: a first conveyance path configured to receive the sheet; a second conveyance path disposed below the first conveyance path, and configured to receive the sheet from the first conveyance path and guide the sheet in a direction opposite to a direction in which the sheet is guided in the first conveyance path; a third stacking unit configured to stack the sheet discharged from the second conveyance path; a third conveyance path extending toward the second discharge unit from the third stacking unit, and configured to guide the sheet to the second discharge unit; and a rotary member pair disposed on the second conveyance path, and configured to discharge the sheet to the third stacking unit.

13. An image forming system comprising: an image forming apparatus configured to form an image on a sheet; and the sheet processing apparatus according to claim 12 configured to receive the sheet from the image forming apparatus.


Referring to claim 1, claims 1 and 5 of copending Application No.16/950,112 disclose all the claimed limitations except a control unit configured to perform a separation process of moving at least one of the first and second stacking units so as to increase a distance between the first and second stacking units in a vertical direction in a case where a distance between the sheet stacked on the second stacking unit and the lower surface of the first stacking unit is smaller than a threshold value.
     However, in the same field of endeavor of sheet processing apparatus art, Kidoh discloses a control unit configured to perform a separation process of moving at least one of the first and second stacking units so as to increase a distance between the first and second stacking units in a vertical direction in a case where a distance between the sheet stacked on the second stacking unit and the lower surface of the first stacking unit is smaller than a threshold value (figs.2, 8-10 and ¶ 0046-¶ 0048) (Note: the reference discloses a controlling portion 305 configured to lower the sheet stacking tray 300 so as to increase a distance between the upper cover 301 and the sheet stacking tray 300 in a vertical direction in a case where a distance between the sheet stacked on the sheet 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the control unit of claims 1 and 5 of copending Application No.16/950,112 with a control unit configured to perform a separation process of moving at least one of the first and second stacking units so as to increase a distance between the first and second stacking units in a vertical direction in a case where a distance between the sheet stacked on the second stacking unit and the lower surface of the first stacking unit is smaller than a threshold value as taught by Kidoh. The suggestion/motivation for doing so would have been to prevent paper jamming. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. US 2006/0261543 A1 (hereinafter referred to as Miyake) in view of Kidoh US 2014/0312559 A1.
Referring to claim 1, Miyake discloses a sheet discharging apparatus (fig.1, finisher 500) comprising: 
(fig.1, conveying roller 517) and a second discharge unit (fig.1, bundle discharge belt 503) configured to discharge a sheet respectively (¶ 0030 and ¶ 0031) (Note: sheet is discharged to a stack tray 510 by a conveying roller 517 via a non-sorting path 516 and sheets are discharged by the bundle discharge belt 503 (via output unit)  onto a stack tray 510 or 511 serving as a sheet stack tray); 
    a first stacking unit (fig.1, stack tray 510) configured to stack the sheet discharged by the first discharge unit (fig.3 and ¶ 0030) (Note: sheet is discharged to a stack tray 510 by the conveying roller 517); 
     a second stacking unit (fig.1, stack tray 511) disposed below the first stacking unit, and configured to stack the sheet discharged by the second discharge unit (fig.4 and ¶ 0032) (Note: stapled sheet bundle is discharged onto the stack tray 511 by the bundle discharge belt 503); 
     a lifting unit configured to lift and lower the first and second stacking units (¶ 0040 and fig.9) (Note: stack trays 510 and 511 respectively perform vertical movement by using a not-illustrated motor as a driving source); and 
     a control unit (fig.2, control part 580) configured to perform a separation process of moving at least one of the first and second stacking units so as to increase a distance between the first and second stacking units in a vertical direction in a case where a matter has come into contact with a lower surface of the first stacking unit (¶ 0039, figs.9A-9F and ¶ 0057-¶ 0061) (Note: finisher control part 580 is mounted on the finisher 500 to drive the whole of the finisher; wherein when the stack tray 510 comes close to sheets stacked on stack tray 511 (fig.9D), a separation process of vertically (figs.9E-F)).
     Miyake fails to explicitly disclose a control unit configured to perform a separation process of moving at least one of the first and second stacking units so as to increase a distance between the first and second stacking units in a vertical direction in a case where a distance between the sheet stacked on the second stacking unit and the lower surface of the first stacking unit is smaller than a threshold value.
     However, in the same field of endeavor of sheet processing apparatus art, Kidoh discloses a control unit configured to perform a separation process of moving at least one of the first and second stacking units so as to increase a distance between the first and second stacking units in a vertical direction in a case where a distance between the sheet stacked on the second stacking unit and the lower surface of the first stacking unit is smaller than a threshold value (figs.2, 8-10 and ¶ 0046-¶ 0048) (Note: the reference discloses a controlling portion 305 configured to lower the sheet stacking tray 300 so as to increase a distance between the upper cover 301 and the sheet stacking tray 300 in a vertical direction in a case where a distance between the sheet stacked on the sheet stacking tray 300 and the lower surface of the upper cover 301 is smaller than a threshold value (gap A) (when a predetermined height (L in FIG. 8) is reached)).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the control unit of Miyake with a control unit configured to perform a separation process of moving at least one of the first and second stacking units so as to increase a distance between the first and second stacking units in a vertical direction in a case where a distance 

Referring to claim 5, Miyake in view of Kidoh discloses the sheet discharging apparatus according to claim 1. Miyake further discloses wherein, in the separation process, the control unit is configured to perform a second ascending process of lifting the first stacking unit by a predetermined distance in a case where the first discharge unit is in a non-discharge state of being not the discharge state (figs.9C-9F and ¶ 0059-¶ 0061) (Note: in the separation process, the stack tray 510 is moved to the evacuation position (predetermined distance) above the discharge outlet of the intermediate processing tray 508 in a case where the conveying roller 517 (first discharge unit) is not discharging sheets (in a non-discharge state) (figs.9C-9D)).

Referring to claim 9, Miyake in view of Kidoh discloses the sheet discharging apparatus according to claim 1. Miyake further discloses wherein the matter comprises the sheet stacked on the second stacking unit (figs.9A-F) (Note: the reference discloses sheets stacked on second stacking unit (stack tray 511)).

Referring to claim 11, Miyake in view of Kidoh discloses a sheet processing apparatus. Miyake further discloses the sheet discharging apparatus (fig.1, finisher 500) according to claim 1; and a sheet processing unit (fig.1, stapler 505) configured to process the sheet discharged by the sheet discharging apparatus (¶ 0032-¶ 0033) (Note: sheets .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Kidoh, and further in view of Miyajima US 2015/0314978 A1.

Referring to claim 12, Miyake in view of Kidoh discloses the sheet processing apparatus according to claim 11. Miyake further discloses:
     a first conveyance path (fig.5, path 516) configured to receive the sheet (¶ 0030) (Note: When sorting or stapling is not set and the sheet is directly discharged, the flapper 518 is switched and the sheet is discharged to a stack tray 510 by a conveying roller 517 via a non-sorting path 516); 
     a second conveyance path (fig.5, path between rollers 501 and 502) disposed below the first conveyance path (fig.5), 
      a third stacking unit (fig.5, intermediate-processing tray 508) configured to stack the sheet discharged from the second conveyance path (¶ 0031) (Note: the sheet is discharged from discharge rollers 501 and 502 of the finisher 500 onto a bundle discharge belt 503. A intermediate-processing tray 508 having a low friction is set to a position several millimeters higher than the bundle discharge belt 503 in parallel with the belt 503 and the sheet is discharged to the intermediate-processing tray 508); 
(¶ 0031) (Note: when a predetermined number of sheets is discharged and stacked onto the intermediate processing tray 508, the bundle discharge belt 503 is driven and the sheets are discharged onto a stack tray 510 or 511 serving as a sheet stack tray); and 
      a rotary member pair (fig.5, discharge rollers 502) disposed on the second conveyance path, and configured to discharge the sheet to the third stacking unit (¶ 0031) (Note: the sheet is discharged from discharge rollers 501 and 502 of the finisher 500 onto the intermediate-processing tray 508).
      Miyake in view of Kidoh fails to disclose a second conveyance path configured to receive the sheet from the first conveyance path and guide the sheet in a direction opposite to a direction in which the sheet is guided in the first conveyance path.
      However, in the same field of endeavor of sheet processing apparatus art, Miyajima discloses a second conveyance path configured to receive the sheet from the first conveyance path and guide the sheet in a direction opposite to a direction in which the sheet is guided in the first conveyance path (¶ 0046) (Note: In a case where shift sorting or stapling is set, immediately after the recording sheet conveyed by the pair of upstream discharging rollers 230 leaves the pair of upstream discharging rollers 230, the pair of downstream discharging rollers 231 are rotated backward while a downstream end portion of the recording sheet is nipped by the pair of downstream discharging rollers 231, whereby the recording sheet is stacked on a stack tray 232).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the sheet 

Referring to claim 13, Miyake in view of Kidoh and Miyajima discloses an image forming system. Miyake further discloses an image forming apparatus (fig.1, image forming apparatus 10) configured to form an image on a sheet (¶ 0024 and ¶ 0026-¶ 0028) (Note: image forming apparatus 10 has a printer 100 serving as an image forming part); and 
the sheet processing apparatus according to claim 12 configured to receive the sheet from the image forming apparatus (¶ 0028) (Note: The sheet passing through the fixing portion 105 is brought out from the printer 100 to the finisher 500 through a discharge roller 116 by a flapper 118).

Allowable Subject Matter
13.   Claims 2-4, 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.   The following is a statement of reasons for the indication of allowable subject matter:
15.    Referring to claim 2, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein, in the separation process, the control unit is configured to perform a first ascending process of lifting the first stacking unit until the sheet stacked on the second stacking unit is separated from the lower surface of the first stacking unit in a case where the first discharge unit is in a discharge state of discharging the sheet.”
16.    Claims 3 and 4 are objected based on its dependency on claim 2.
17.     Referring to claim 6, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein, in the separation process, after the second ascending process has been performed, the control unit is configured to perform a second descending process of moving the second stacking unit to the lower position.” 
18.    Claim 7 is objected based on its dependency on claim 6.
19.    Referring to claim 8, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “a detection unit configured to change an output value based on contact of the matter with the lower surface of the first stacking unit, wherein the lifting unit comprises a first driving source which lifts and lowers the first stacking unit, and a second driving source which lifts and lowers the second stacking unit, and wherein the detection unit comprises a power source cut-off unit configured to cut off a power supply to the second driving source based on the contact of the matter with the lower surface.”
20.    Referring to claim 10, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein the threshold value comprises 150 mm.”

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675